


Exhibit 10.2
AMENDED AND RESTATED
EXECUTIVE CHANGE OF CONTROL AGREEMENT


February 1, 2013
Allen Muhich
Executive
 
 
 
 
Radisys Corporation, an Oregon Corporation
 
5435 NE Dawson Creek Drive
 
Hillsboro, OR 97124
the Company



1.Employment Relationship. Executive is currently employed by the Company as
Chief Financial Officer, Vice President of Finance and Secretary. Executive and
the Company acknowledge that either party may terminate this employment
relationship at any time and for any or no reason, provided that each party
complies with the terms of this Agreement.
2.    Release of Claims. In consideration for and as a condition precedent to
receiving the severance benefits outlined in this Agreement, Executive agrees to
execute a Release of Claims in the form attached as Exhibit A ("Release of
Claims"). Executive promises to execute and deliver the Release of Claims to the
Company within 21 days (or, if required by applicable law, 45 days) from the
last day of Executive's active employment. Executive shall forfeit the severance
benefits outlined in this Agreement in the event that Executive fails to execute
and deliver the Release of Claims to the Company in accordance with the timing
and other provisions of the preceding sentence or revokes such Release of Claims
prior to the "Effective Date" (as such term is defined in the Release of Claims)
of the Release of Claims.
3.    Additional Compensation Upon Certain Termination Events.
3.1    Change of Control. In the event of a Termination of Executive's
Employment (as defined in Section 6.1), and provided such Termination of
Executive's Employment occurs within twelve (12) months following a Change of
Control (as defined in Section 6.3 of this Agreement) or within three (3) months
preceding a Change of Control, and contingent upon Executive's execution of the
Release of Claims without revocation within the time period described in Section
2 above and compliance with Section 9 and Section 10, Executive shall be
entitled to the following benefits:
(a)    As severance pay and in lieu of any other compensation for periods
subsequent to the date of termination, the Company shall pay Executive, in a
lump sum, an amount equal to twelve (12) months of Executive's annual base pay
at the highest annual rate in effect at any time within the 12-month period
preceding the date of termination. Severance pay that is payable under this
Agreement shall be paid to Executive within 5 days following the Effective Date
of the Release of Claims, and no later than two and one-half months following
the last day of the calendar year of the Termination of Executive's Employment.
(b)    As an additional severance benefit, the Company will provide Executive
with up to twelve (12) months of continued coverage (100% paid by the Company)
pursuant to COBRA under the Company's group health plan at the level of benefits
(whether single or family coverage) previously elected by Executive immediately
before the Termination of Executive's Employment and to the extent that
Executive elects to continue coverage during such 12-month period. Each month
for which the Company pays COBRA premiums directly reduces the total number of
months of Executive’s COBRA continuation entitlement.

1

--------------------------------------------------------------------------------



(c)    The Company shall also pay Executive his cash-based incentive
compensation plan payout earned but not yet received under each cash-based
incentive compensation plan maintained by the Company, if any, for any
performance period completed prior to the Termination of Executive's Employment.
In addition, the Company shall pay Executive his cash-based incentive
compensation plan payout for any then current performance period under each such
cash-based incentive compensation plan, provided that such payout, if any, shall
be based on actual performance results for the performance period, shall not
exceed the payout at target performance, and shall be pro-rated through the date
of the Termination of Executive's Employment. The amounts described in this
Section (c), if any, shall be paid on the date Executive would otherwise have
received each such payment if his employment had not been terminated and, in any
event, no later than two and one-half months following the last day of the
calendar year for which the cash-based incentive compensation plan payout was
earned.
(d)    All stock options, stock appreciation rights, restricted stock,
restricted stock units, performance shares including those granted under the
Company's Long Term Incentive Plan, performance units and other similar awards
granted to Executive under the Company's 2007 Stock Plan or any other similar
incentive plan shall vest in full; all stock options, stock appreciation rights
and other similar purchase rights shall be immediately exercisable in full in
accordance with the applicable provisions of the relevant award agreement and
plan; and any risk of forfeiture included in any restricted stock, restricted
stock unit, performance share, performance unit or other similar award shall
immediately lapse. Stock options that are not incentive stock options under the
Code, and stock appreciation rights shall also be amended to permit Executive to
exercise such stock options and stock appreciation rights until the earlier of
(i) 180 days after the date of the Termination of Executive's Employment, or
(ii) the date that each such stock option and stock appreciation right would
otherwise expire by its original terms had Executive's employment not
terminated. Such vesting and extension of stock options and stock appreciation
rights shall occur notwithstanding any provision in any plan or award agreement
to the contrary. Any restricted stock unit, performance share, or performance
unit that vests, becomes immediately exercisable in full, or is no longer
subject to a risk of forfeiture pursuant to this clause (d) shall be paid or
settled no later than two and one-half months after the end of the calendar year
in which such restricted stock unit, performance share or performance unit
vests. Notwithstanding the foregoing, this clause (d) shall not apply to any
stock option, stock appreciation right, restricted stock, restricted stock unit,
performance share, performance unit or other equity-based award, payment or
amount that provides for the "deferral of compensation" (as such term is defined
under Code Section 409A).
3.2    Parachute Payments. Notwithstanding the foregoing, if the total payments
and benefits to be paid to or for the benefit of Executive under this Agreement
(the "Payment") would cause any portion of those payments and benefits to be
"parachute payments" as defined in Code Section 280G(b)(2), or any successor
provision, the total payments and benefits to be paid to or for the benefit of
Executive under this Agreement shall be reduced by the Company to the Reduced
Amount. The "Reduced Amount" shall be either (x) the largest portion of the
Payment that would otherwise result in no portion of the Payment being subject
to the excise tax imposed by Code Section 4999 (the "Excise Tax") or (y) the
largest portion, up to and including the total, of the Payment, whichever
amount, after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in Executive's receipt, on an after-tax
basis, of the greater amount of the Payment notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or benefits is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order: first by reducing or eliminating
the portion of the Payment that is payable in cash, second by reducing or
eliminating the portion of the Payment that is not payable in cash (other than
Payments as to which Treasury Regulations Section 1.280G-1 Q/A – 24(c) (or any
successor provision thereto) applies (“Q/A-24(c) Payments”)), and third by
reducing or eliminating Q/A-24(c) Payments. In the event that any Q/A-24(c)
Payment or acceleration is to be reduced, such Q/A-24(c) Payment shall be
reduced or cancelled in the reverse order of the date of grant of the awards.
The independent public accounting firm serving as the Company's auditing firm
immediately prior to the effective date of the Change of Control (the
"Accountants") shall make in writing in good faith, subject to the terms and
conditions of this Section 3.2, all calculations and determinations under this
Section, including the assumptions to be used in arriving at such calculations
and determinations, whether any payments are to be reduced, and the manner and
amount of any reduction in the payments. For purposes of making the calculations
and determinations under this Section, the Accountants may make reasonable
assumptions and approximations concerning the application of Code Sections 280G
and 4999. Executive shall furnish to the Accountants and the Company such
information and documents as the Accountants or

2

--------------------------------------------------------------------------------



the Company may reasonably request to make the calculations and determinations
under this Section. The Company shall bear all fees and costs the Accountants
may reasonably charge or incur in connection with any calculations contemplated
by this Section. The Accountants shall provide its determination, together with
detailed supporting calculations regarding any relevant matter, both to the
Company and to Executive by no later than ninety (90) days following the
Termination of Executive's Employment.
4.    Withholding; Subsequent Employment.
4.1    Withholding. All payments provided for in this Agreement are subject to
applicable withholding obligations imposed by federal, state and local laws and
regulations.
4.2    Offset. The amount of any payment provided for in this Agreement shall
not be reduced, offset or subject to recovery by the Company by reason of any
compensation earned by Executive as the result of employment by another employer
after termination.
5.    Other Agreements. Any cash severance pay paid to Executive under any other
agreement with the Company or any of its subsidiaries or affiliates (including
but not limited to any employment agreement, but excluding for this purpose any
stock option, stock appreciation right, restricted stock, restricted stock unit,
performance share, performance unit or other similar award agreement that may
provide for accelerated vesting or related benefits) shall reduce the amount of
cash severance pay payable under this Agreement.
6.    Definitions.
6.1    Termination of Executive's Employment. Termination of Executive's
Employment means that (i) the Company has terminated Executive's employment with
the Company (including any subsidiary of the Company) other than for Cause (as
defined in Section 6.2), death or Disability (as defined in Section 6.4), or
(ii) Executive, by written notice to the Company, has terminated his employment
with the Company (including any subsidiary of the Company) for Good Reason (as
defined below). For purposes of this Agreement, "Good Reason" means:
(a)    a material reduction by the Company or the surviving company in
Executive's base salary from the highest annual rate in effect at any time
within the 12-month period preceding the Change of Control, other than a salary
reduction that is part of a general salary reduction affecting employees
generally; or
(b)    a material change in the geographic location where Executive is based,
provided that such change is more than 25 miles from where Executive's office is
located immediately prior to the Change of Control, except for required travel
on Company business to an extent substantially consistent with the business
travel obligations which Executive undertook on behalf of the Company
immediately prior to the Change of Control.
An event described above will not constitute Good Reason unless Executive
provides written notice to the Company of Executive's intention to resign for
Good Reason and specifying in reasonable detail the breach or action giving rise
thereto within 90 days of its initial existence and the Company does not cure
such breach or action within 30 days after the date of Executive's notice. In no
instance will a resignation by Executive be deemed to be for Good Reason if it
is made more than 24 months following the initial occurrence of any of the
events that otherwise would constitute Good Reason hereunder.
A Termination of Executive's Employment is intended to mean a termination of
employment which constitutes a "separation from service" under Code Section
409A. If any payments are to be made within a specified period of time or during
a calendar year, the date of such payment shall be in the sole discretion of the
Company, and Executive shall not be permitted, directly or indirectly, to
designate the taxable year of payment.
6.2    Cause. Termination of Executive's Employment for "Cause" shall mean
termination upon (a) the willful and continued failure by Executive to perform
substantially Executive's reasonably assigned duties with the Company (other
than any such failure resulting from Executive's incapacity due to physical or
mental

3

--------------------------------------------------------------------------------



illness) after a demand for substantial performance is delivered to Executive by
the Board of Directors, the Chief Executive Officer or the President of the
Company, which specifically identifies the manner in which the Board of
Directors, Chief Executive Officer or the President of the Company believes that
Executive has not substantially performed Executive's duties or (b) the willful
engaging by Executive in illegal conduct which is materially and demonstrably
injurious to the Company. No act, or failure to act, on Executive's part shall
be considered "willful" unless done, or omitted to be done, by Executive without
reasonable belief that Executive's action or omission was in, or not opposed to,
the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board of Directors
shall be conclusively presumed to be done, or omitted to be done, by Executive
in the best interests of the Company.
6.3    Change of Control. A Change of Control shall mean that one of the
following events has taken place:
(a)    The shareholders of the Company approve one of the following:
(i)    Any merger or statutory plan of exchange involving the Company ("Merger")
in which the Company is not the continuing or surviving corporation or pursuant
to which Common Stock would be converted into cash, securities or other
property, other than a Merger involving the Company in which the holders of
Common Stock immediately prior to the Merger continue to represent more than 50
percent of the voting securities of the surviving corporation after the Merger;
or
(ii)    Any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company; provided that a sale, lease, exchange or other transfer of assets (in
one transaction or a series of related transactions) shall not be a sale of
substantially all of the assets of the Company for purposes of this Agreement if
(x) the Company’s and its other consolidated subsidiaries’ investments in such
assets are less than 90% of the total assets of the Company and its subsidiaries
consolidated as of the end of the most recently completed fiscal year or (y) the
pro forma revenue of the business comprised by such assets as of the end of the
most recently completed fiscal year end is less than 90% of the total revenue of
the Company and its subsidiaries consolidated as of the end of the most recently
completed fiscal year end.
(b)    A tender or exchange offer, other than one made by the Company, is made
for Common Stock (or securities convertible into Common Stock) and such offer
results in a portion of those securities being purchased and the offeror after
the consummation of the offer is the beneficial owner (as determined pursuant to
Section 13(d) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")), directly or indirectly, of securities representing more than 50 percent
of the voting power of outstanding securities of the Company.
(c)    The Company receives a report on Schedule 13D of the Exchange Act
reporting the beneficial ownership by any person, or more than one person acting
as a group, of securities representing more than 50 percent of the voting power
of outstanding securities of the Company, except that if such receipt shall
occur during a tender offer or exchange offer described in (b) above, a Change
of Control shall not take place until the conclusion of such offer.
Notwithstanding anything in the foregoing to the contrary, no Change of Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which results in Executive, or a group of persons which includes
Executive, acquiring, directly or indirectly, securities representing 20 percent
or more of the voting power of outstanding securities of the Company.
6.4    Disability. "Disability" means Executive's absence from Executive's
full-time duties with the Company for 180 consecutive calendar days as a result
of Executive's incapacity due to physical or mental illness, as determined by
Executive’s attending physician and in accordance with the Company’s Medical
Leave of Absence Policy, unless within 30 days after notice of termination by
the Company following such absence Executive

4

--------------------------------------------------------------------------------



shall have returned to the full-time performance of Executive's duties. This
Agreement does not apply if the Executive is terminated due to Disability.
7.    Successors; Binding Agreement. This Agreement shall be binding on and
inure to the benefit of the Company and its successors and assigns. This
Agreement shall inure to the benefit of and be enforceable by Executive and
Executive's legal representatives, executors, administrators and heirs.
8.    Entire Agreement. The Company and Executive agree that the foregoing terms
and conditions constitute the entire agreement between the parties relating to
the termination of Executive’s employment with the Company under the conditions
described in Section 3.1, that this Agreement supersedes and replaces any prior
agreements relating to the matters covered by this Agreement, specifically the
Executive Change of Control Agreement by and between Executive and the Company
dated October 1, 2012 and that there exist no other agreements between the
parties, oral or written, express or implied, relating to any matters covered by
this Agreement. Further, Executive waives any entitlement to any severance or
other payment under any such agreement and that such waiver shall inure to the
benefit of the Company, its successors and assigns, and any third parties.
9.    Resignation of Corporate Offices; Reasonable Assistance. Executive will
resign Executive's office, if any, as a director, officer or trustee of the
Company, its subsidiaries or affiliates and of any other corporation or trust of
which Executive serves as such at the request of the Company, effective as of
the date of termination of employment. Executive further agrees that, if
requested by the Company or the surviving company following a Change of Control,
Executive will continue his employment with the Company or the surviving company
for a period of up to six months following the Change of Control in any capacity
requested, consistent with Executive's area of expertise, provided that
Executive receives the same salary and substantially the same benefits as in
effect prior to the Change of Control. Executive agrees to provide the Company
such written resignation(s) and assistance upon request and that no severance
pay or other benefits will be paid until after such resignation(s) or services
are provided.
10.    No Disparagement. Executive agrees that from and after the date of
termination of employment Executive will not disparage or make false or adverse
statements (whether written or oral) about the Company and its predecessors and
successors, affiliates, and all of each such entity’s officers, directors,
employees, insurers, agents, attorneys or assigns, in their individual and
representative capacities (the "Parties"). The Company may take actions
consistent with breach of this Agreement should it determine that Executive has
disparaged or made false or adverse statements (whether written or oral) about
the Company or the Parties. Should the Company determine that Executive has
disparaged or made false or adverse statements (whether written or oral) about
the Company or the Parties, the Executive shall not be entitled to the severance
pay or other benefits provided under this Agreement.
11.    Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Oregon, without regard to its conflicts of
laws provisions.
12.    Amendment. No provision of this Agreement may be modified unless such
modification is agreed to in writing signed by Executive and the Company.
13.    Severability. If any of the provisions or terms of this Agreement shall
for any reason be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other terms of this Agreement, and this
Agreement shall be construed as if such unenforceable term had never been
contained in this Agreement.
14.    Code Section 409A. This Agreement and the severance pay and other
benefits provided hereunder are intended to qualify for an exemption from Code
Section 409A, provided, however, that if this Agreement and the severance pay
and other benefits provided hereunder are not so exempt, they are intended to
comply with Code Section 409A to the extent applicable thereto. Notwithstanding
any provision of this Agreement to the contrary, this Agreement shall be
interpreted and construed consistent with this intent, provided that the Company
shall not be required to assume any increased economic burden in connection
therewith. Although the Company intends to administer this Agreement so that it
will comply with the requirements of Code Section 409A, the Company does not
represent or warrant that this Agreement will comply with Code Section 409A or
any other

5

--------------------------------------------------------------------------------



provision of federal, state, local, or non-United States law. Neither the
Company, its subsidiaries, nor their respective directors, officers, employees
or advisers shall be liable to Executive (or any other individual claiming a
benefit through Executive) for any tax, interest, or penalties Executive may owe
as a result of compensation paid under this Agreement, and the Company and its
subsidiaries shall have no obligation to indemnify or otherwise protect
Executive from the obligation to pay any taxes pursuant to Code Section 409A. If
any payment or reimbursement, or portion thereof, under this Agreement would be
deemed to be a deferral of compensation not exempt from the provisions of Code
Section 409A and would be considered a payment upon a separation from service
for purposes of Code Section 409A, and Executive is determined to be a
"specified employee" under Code Section 409A, then any such payment or
reimbursement, or portion thereof, shall be delayed until the date that is the
earlier to occur of (i) Executive's death or (ii) the date that is six months
and one day following the date of the Termination of Executive's Employment (the
"Delay Period"). Upon the expiration of the Delay Period, the payments delayed
pursuant to this Section 14 shall be paid to Executive in a lump sum, and any
remaining payments due under this Section 14 shall be payable in accordance with
their original payment schedule.
15.    Costs and Attorneys' Fees. In the event of any administrative or civil
action brought by Executive to enforce the provisions of this Agreement, the
Company shall pay Executive's reasonable attorneys' fees through trial and/or on
appeal. The payment or reimbursement of expenses described in this Section 15
shall be made promptly and in no event later than December 31 of the year
following the year in which such expenses were incurred, and the amount of such
expenses eligible for payment or reimbursement in any year shall not affect the
amount of such expenses eligible for payment or reimbursement in any other year
nor shall such right to payment or reimbursement be subject to liquidation or
exchange for another benefit.
16.    Prohibition on Acceleration of Payments. The time or schedule of any
payment or amount scheduled to be paid pursuant to the terms of this Agreement
may not be accelerated except as otherwise permitted under Code Section 409A and
the guidance and Treasury regulations issued thereunder.
RADISYS CORPORATION
 
 
By:
/s/ Brian Bronson
 
/s/ Allen Muhich
 
Brian Bronson, President and Chief Executive Officer
 
Allen Muhich, Chief Financial Officer and Vice President of Finance










6

--------------------------------------------------------------------------------




EXHIBIT A

RELEASE OF CLAIMS
1.Parties.
The parties to Release of Claims (hereinafter "Release") are Allen Muhich and
Radisys Corporation, an Oregon corporation, as hereinafter defined.
1.1    Executive and Releasing Parties.
For the purposes of this Release, "Executive" means Allen Muhich, and "Releasing
Parties" means Executive and his attorneys, heirs, legatees, personal
representatives, executors, administrators, assigns, and spouse.
1.2    The Company and the Released Parties.
For the purposes of this Release, the "Company" means Radisys Corporation, an
Oregon corporation, and "Released Parties" means the Company and its
predecessors and successors, affiliates, and all of each such entity’s officers,
directors, employees, insurers, agents, attorneys or assigns, in their
individual and representative capacities.
2.    Background And Purpose.
Executive was employed by the Company. Executive's employment is ending
effective __________ under the conditions described in Section 3.1 of the
Executive Change of Control Agreement ("Agreement") by and between Executive and
the Company dated February 1, 2013.
The purpose of this Release is to settle, and the parties hereby settle, fully
and finally, any and all claims the Releasing Parties may have against the
Released Parties, whether asserted or not, known or unknown, including, but not
limited to, claims arising out of or related to Executive's employment, any
claim for reemployment, or any other claims whether asserted or not, known or
unknown, past or future, that relate to Executive's employment, reemployment, or
application for reemployment (in each case except as set forth below).
3.    Release.
In consideration for the payments and benefits set forth in Section 3.1 of the
Agreement and other promises by the Company all of which constitute good and
sufficient consideration, Executive, for and on behalf of the Releasing Parties,
waives, acquits and forever discharges the Released Parties from any obligations
the Released Parties have and all claims the Releasing Parties may have as of
the Effective Date (as defined in Section 4 below) of this Release, including
but not limited to, obligations and/or claims arising from the Agreement (other
than any claim Executive may have against the Company after the date hereof with
respect to nonperformance of the payment obligations of the Company set forth in
Section 3.1 of the Agreement) or any other document or oral agreement relating
to employment, compensation, benefits, severance or post-employment issues.
Executive, for and on behalf of the Releasing Parties, hereby releases the
Released Parties from any and all claims, demands, actions, or causes of action,
whether known or unknown, arising from or related in any way to any employment
of or past failure or refusal to employ Executive by the Company, or any other
past claim that relates in any way to Executive's employment, compensation,
benefits, reemployment, or application for employment, with the exception of any
claim Executive may have against the Company for enforcement of the Agreement.
The matters released include, but are not limited to, any claims under federal,
state or local laws, including the Age Discrimination in Employment Act (“ADEA”)
as amended by the Older Workers’ Benefit Protection Act (“OWBPA”), any common
law tort, contract or statutory claims, and any claims for attorneys’ fees and
costs. Further, Executive, for and on behalf of the Releasing Parties, waives
and releases the Released Parties from any claims that this Release was procured
by fraud or signed under duress or coercion so as to make the Release not
binding. Executive is not relying upon any

A-1

--------------------------------------------------------------------------------




representations by the Company's legal counsel in deciding to enter into this
Release. Executive understands and agrees that by signing this Release
Executive, for and on behalf of the Releasing Parties, is giving up the right to
pursue any legal claims that Executive or the Releasing Parties may have against
the Released Parties with respect to the claims released hereby. Provided,
nothing in this provision of this Release shall be construed to prohibit
Executive from challenging the validity of the ADEA release in this Section of
the Release or from filing a charge or complaint with the Equal Employment
Opportunity Commission or any state agency or from participating in any
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or state agency. However, the Released Parties will assert all such
claims have been released in a final binding settlement.
Executive understands and agrees that this Release extinguishes all released
claims, whether known or unknown, foreseen or unforeseen. Executive expressly
waives any rights or benefits under Section 1542 of the California Civil Code,
or any equivalent statute. California Civil Code Section 1542 provides as
follows:
"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."
Executive fully understands that, if any fact with respect to any matter covered
by this Release is found hereafter to be other than or different from the facts
now believed by Executive to be true, Executive expressly accepts and assumes
that this Release shall be and remain effective, notwithstanding such difference
in the facts.
3.1    IMPORTANT INFORMATION REGARDING ADEA RELEASE.
Executive understands and agrees that:
(a)
this Release is worded in an understandable way;

(b)
claims under ADEA that may arise after the date of this Release are not waived;

(c)
the rights and claims waived in this Release are in exchange for additional
consideration over and above any consideration to which Executive was already
undisputedly entitled;

(d)
Executive has been advised to consult with an attorney prior to executing this
Release and has had sufficient time and opportunity to do so;

(e)
Executive has been given a period of time of 21 days (or, if required by
applicable law, 45 days) (the “Statutory Period”), if desired, to consider this
Release and understands that Executive may revoke his waiver and release of any
ADEA claims covered by this Release within seven (7) days from the date
Executive executes this Release. Notice of revocation must be in writing and
received by Radisys Corporation, 5435 NE Dawson Creek Drive, Hillsboro, Oregon
97124 Attention: Vice President, Human Resources within seven (7) days after
Executive signs this Release; and

(f)
any changes made to this Release, whether material or immaterial, will not
restart the running of the Statutory Period.

3.2    Reservations Of Rights.
This Release shall not affect any rights which Executive may have under any
medical insurance, disability plan, workers' compensation, unemployment
compensation, indemnifications, applicable company stock incentive plan(s), or
the 401(k) plan maintained by the Company.

A-2

--------------------------------------------------------------------------------




3.3    No Admission Of Liability.
It is understood and agreed that the acts done and evidenced hereby and the
release granted hereunder is not an admission of liability on the part of
Executive or the Company or the Released Parties, by whom liability has been and
is expressly denied.
4.    Effective Date.
The "Effective Date" of this Release shall be the eighth calendar day after it
is signed by Executive.
5.    Confidentiality, Proprietary, Trade Secret And Related Information.
Executive acknowledges the duty and agrees not to make unauthorized use or
disclosure of any confidential, proprietary or trade secret information learned
as an employee about the Company, its products, customers and suppliers, and
covenants not to breach that duty. Moreover, Executive acknowledges that,
subject to the enforcement limitations of applicable law, the Company reserves
the right to enforce the terms of any offer letter, employment agreement,
confidentially agreement, or any other agreement between Executive and the
Company and any section(s) therein. Should Executive, Executive's attorney or
agents be requested in any judicial, administrative, or other proceeding to
disclose confidential, proprietary or trade secret information Executive learned
as an employee of the Company, Executive shall promptly notify the Company of
such request by the most expeditious means in order to enable the Company to
take any reasonable and appropriate action to limit such disclosure.
6.    Scope Of Release.
The provisions of this Release shall be deemed to obligate, extend to, and inure
to the benefit of the parties; the Company's parents, subsidiaries, affiliates,
successors, predecessors, assigns, directors, officers, and employees; and each
party’s insurers, transferees, grantees, legatees, agents, personal
representatives and heirs, including those who may assume any and all of the
above-described capacities subsequent to the execution and Effective Date of
this Release.
7.    Entire Release.
This Release and the Agreement signed by Executive contain the entire agreement
and understanding between the parties and, except as reserved in Sections 3 and
5 of this Release, supersede and replace all prior agreements, written or oral,
prior negotiations and proposed agreements, written or oral. Executive and the
Company acknowledge that no other party, nor agent nor attorney of any other
party, has made any promise, representation, or warranty, express or implied,
not contained in this Release concerning the subject matter of this Release to
induce this Release, and Executive and the Company acknowledge that they have
not executed this Release in reliance upon any such promise, representation, or
warranty not contained in this Release.
8.    Severability.
Every provision of this Release is intended to be severable. In the event any
term or provision of this Release is declared to be illegal or invalid for any
reason whatsoever by a court of competent jurisdiction or by final and
unappealed order of an administrative agency of competent jurisdiction, such
illegality or invalidity should not affect the balance of the terms and
provisions of this Release, which terms and provisions shall remain binding and
enforceable.
9.    References.
The Company agrees to follow the applicable policy(ies) regarding release of
employment reference information.

A-3

--------------------------------------------------------------------------------




10.    Parties May Enforce Release.
Nothing in this Release shall operate to release or discharge any parties to
this Release or their successors, assigns, legatees, heirs, or personal
representatives from any rights, claims, or causes of action arising out of,
relating to, or connected with a breach of any obligation of any party contained
in this Release.
11.    Governing Law.
This Release shall be construed in accordance with and governed by the laws of
the State of Oregon, without regard to its conflicts of laws provisions.


 
 
Dated:
 
 
Allen Muhich, Chief Financial Officer and Vice President of Finance
 
 
 
 





STATE OF
 
)
 
 
 
 
) ss.
 
 
County of
 
)
 
 

Personally appeared the above named Allen Muhich and acknowledged the foregoing
instrument to be his voluntary act and deed.
Before me:
 
 
NOTARY PUBLIC – OREGON
My commission expires: __________
 
 
 
 
RADISYS CORPORATION
 
 
 
 
 
 
 
 
 
By:
 
 
 
Dated:
 
 
 
 
 
 
 
Its:




 
 
 
 
 
 
 
On Behalf of Radisys Corporation and "Company"
 
 
 












A-4